       Case 2:20-cv-00641-MV-KRS Document 35 Filed 09/29/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


RAMON M. DEL CAMPO,

               Plaintiff,

v.                                                                   No. 2:20-cv-00641-MV-KRS

UNITED STATES DEPARTMENT OF JUSTICE, et al.,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff’s failure to timely file an

amended complaint.

       Plaintiff names the United States Department of Justice and Waylon Barr as Defendants.

Plaintiff alleges: “An unidentified agent has been caught on servallance cameras conducting illegal

operations along with City of Las Cruces Detectives. See attached form. Please view the cause

number of Ramon M. del Campo vs. City of Las Cruces Police Department in order to obtain the

facts.” [sic] Complaint at 7. Where the form Complaint instructs Plaintiff to “[b]riefly state the

background of your case,” Plaintiff wrote: “Please view Ramon M. del Campo vs. City of Las

Cruces Police Department and attached form.”

       The Court notified Plaintiff that the Complaint fails to state a claim and that the Court will

not comb the record of other cases and act as an advocate for Plaintiff. See Doc. 27, filed

September 8, 2020 (Sweazea, J.). The Court granted Plaintiff leave to file an amended complaint

and notified Plaintiff that failure to timely file an amended complaint may result in dismissal of

this case. Plaintiff did not file an amended complaint by the September 22, 2020 deadline.
       Case 2:20-cv-00641-MV-KRS Document 35 Filed 09/29/20 Page 2 of 4




       One of Plaintiff’s motions states that the “Social Security Administration has deemed

[Plaintiff] as mentally impaired.” Motion Seeking Counsel at 1, Doc. 6, filed July 2, 2020. Rule

17(c)(2) of the Federal Rules of Civil Procedure states the “court must appoint a guardian ad

litem—or issue another appropriate order—to protect a minor or incompetent person who is

unrepresented in an action.” However, “in the context of unrepresented litigants proceeding in

forma pauperis, this inquiry [involving a determination of whether there is verifiable evidence of

incompetence] would usually occur after the preliminary merits screening under … 28 U.S.C.

1915(e)(2). Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012) (emphasis added).

       The Court dismisses this case without prejudice for failure to state a claim pursuant to 28

U.S.C. 1915(e)(2), which states: “the court shall dismiss the case at any time if the court determines

that … the action … fails to state a claim on which relief may be granted.” The Court granted

Plaintiff, who is proceeding in forma pauperis, an opportunity to file an amended complaint. See

Doc. 27, filed September 8, 2020 (granting Plaintiff’s motion to proceed in forma pauperis).

Plaintiff did not file an amended complaint. Because it is dismissing this case pursuant to 28

U.S.C. 1915(e)(2) for failure to state a claim, the Court need not “inquir[e] as to whether there [is]

a viable basis to invoke Rule 17.” Powell, 680 F.3d at 307.

       IT IS ORDERED that:

       (i)     This case is DISMISSED without prejudice.

       (ii)    Because it is dismissing this case, the Court DENIES the following motions as

               moot:

               (a) Plaintiff’s Motion Seeking Counsel, Doc. 6, filed July 2, 2020.

               (b) Plaintiff’s Motion Seeking Subpoenas, Doc. 7, filed July 2, 2020.

               (c) Plaintiff’s Motion Seeking Waiver of the Filing Fee, Doc. 8, filed July 2, 2020.
                                                  2
Case 2:20-cv-00641-MV-KRS Document 35 Filed 09/29/20 Page 3 of 4




     (d) Plaintiff’s Motion seeking to Submit Successive Habeas Corpus, Doc. 9, filed

        July 9, 2020.

     (e) Plaintiff’s Motion to Submit Exhibit B, Doc. 10, filed July 9, 2020.

     (f) Plaintiff’s Motion Seeking In Camera Views, Doc. 12, filed July 10, 2020.

     (g) Plaintiff’s Motion Seeking In Camera View, Doc. 13, 2020.

     (h) Plaintiff’s Motion Seeking Public Identification of the Department of Justice

        US Marshal’s Security, Doc. 14, filed July 13, 2020.

     (i) Plaintiff’s Motion Seeking Subpoenas of Attorneys, Doc. 15, filed July 13,

        2020.

     (j) Plaintiff’s Motion Seeking Subpoenas, Doc. 16, filed July16, 2020.

     (k) Plaintiff’s Motion for Order, Doc. 17, filed July 27, 2020.

     (l) Plaintiff’s Motion Seeking Recusal, Doc. 18, filed July 28, 2020.

     (m) Plaintiff’s Motion to Amend the Motion Seeking Recusal, Doc. 19, filed

        July 30, 2020.

     (n) Plaintiff’s Motion Seeking Affidavit of the United States District Clerk’s

        Office, Doc. 20, filed August 3, 2020.

     (o) Plaintiff’s Motion to Submit All, Doc. 21, filed August 7, 2020.

     (p) Plaintiff’s Motion Seeking Subpoenas, Doc. 22, filed August 10, 2020.

     (q) Plaintiff’s Motion for Response, Doc. 23, filed August 11, 2020.

     (r) Plaintiff’s Motion Seeking Action, Doc. 25, filed August 27, 2020.

     (s) Plaintiff’s Motion Seeking an Inquire Response from District Clerk’s Office,

        Doc. 28, filed September 11, 2020.



                                      3
Case 2:20-cv-00641-MV-KRS Document 35 Filed 09/29/20 Page 4 of 4




     (t) Plaintiff’s Motion to Submit Fraudulent Act by Deception by the District

        Clerk’s Office, Doc. 29, filed September 11, 2020.

     (u) Plaintiff’s Motion to Amend the Complaint, Doc. 31, filed September 21, 2020.




                                         __________________________________
                                         MARTHA VÁZQUEZ
                                         UNITED STATES DISTRICT JUDGE




                                     4
